Title: From James Madison to Albert Gallatin, 9 October 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


9 October 1804, Department of State. “I have the honor to request, that you will issue a Warrant, for Six hundred sixty seven dollars and seventy four Cents, on the appropriations for the relief of distressed Seamen, in favor of James Davidson, assignee of the enclosed bill of exchange, drawn upon me by Josiah Blakely Esqr. Consul of the United States at St. Jago of Cuba, in favor of Ed. Watson, for the same sum, dated on the 9th. of August last: Mr. Blakely to be charged with the same & held accountable.”
